Title: To Thomas Jefferson from William Fleming, 13 October 1801
From: Fleming, William
To: Jefferson, Thomas


Dear sir,
Richmond, 13th Octr. 1801.
I am just returned from Kentucky, and have recd. your favour from Monticello. I cannot at present answer your several queries with the precision I wish, but will endeavour to do so, as soon as I have leisure to examine, and reflect on the subject, more minutely.—From memory I can state that we had a meeting with mr. Skelton a short time before the commencement of the revolutionary war, in order to settle the accounts of my late brother’s administration of Jas. Skelton’s estate, not in Richmond but, at Mt. Pleasant. That Jerman Baker appeared as counsel for Skelton—that a considerable progress was made in the business, and further proceedings postponed, at the instance of mr. Skelton, who required time to procure certain documents from the vestry books of Abingdon parish, in which his father had undertaken to build a church, which was unfinished at the time of his death.—I also recollect that vouchers were wanting in several articles charged in my brother’s account, which mr. Baker marked thus (v)—That those articles were not allowed, nor absolutely rejected, but were postponed for further consideration, at the next meeting, which, it was agreed, should be had, on proper notice, as soon as mr. Skelton should have procured the documents from Abingdon.—
I have not answered the bill, but intend to do so, soon after the rising of the court of appeals, which will probably be about the middle of next month. If I can, in the mean time, find leisure, will pay my respects to you in the city of Washington.
Accept assurances of my constant respect and esteem.
Wm. Fleming.
P.S. I left mr. Terrel’s the 9th. of September; mrs. Terrel a little indisposed, but was to set out, with miss Carr, for Albemarle, about this time.—
